Filed 1/7/21 P. v. Stewart CA2/4
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for
publication or ordered published for purposes of rule 8.1115.



          IN THE COURT OF APPEAL OF THE STATE OF
                        CALIFORNIA

                          SECOND APPELLATE DISTRICT

                                            DIVISION FOUR



 THE PEOPLE,                                                                          B306480

             Plaintiff and Respondent,                                                (Los Angeles County
                                                                                      Super. Ct. No. BA144475)
             v.

 KARL FRANKLIN STEWART,

             Defendant and Appellant.


     APPEAL from an order of the Superior Court of Los
Angeles County, Laura F. Priver, Judge. Dismissed.
     Richard B. Lennon, under appointment by the Court of
Appeal, for Defendant and Appellant.
     No appearance for Plaintiff and Respondent.
      In 1999, appellant Karl Franklin Stewart was
convicted of murder in the first degree, attempted robbery,
and burglary. The trial court sentenced appellant to life
imprisonment without the possibility of parole, and imposed
a restitution fine of $10,000. Appellant appealed, and in
2001, we affirmed.
      In May 2020, appellant filed a “Motion for Modification
of Restitution Order,” asking the trial court to strike the
$10,000 restitution fine and reduce the amount to what
appellant had already paid ($492.84). The court denied the
motion, and appellant timely appealed.
      Appellant’s appointed counsel filed a brief raising no
issues and invoking People v. Serrano (2012) 211
Cal.App.4th 496 (Serrano). Under Serrano, when appointed
counsel raises no issue in an appeal from a post-judgment
proceeding following a first appeal as of right, an appellate
court need not independently review the record. (Id. at 498.)
We directed counsel to send the record and a copy of the brief
to appellant, and notified appellant of his right to respond
within 30 days. We have received no response. Because
neither appellant nor his counsel has raised any claims of
error, we dismiss the appeal as abandoned. (See ibid.)




                              2
                      DISPOSITION
     The appeal is dismissed.
     NOT TO BE PUBLISHED IN THE OFFICIAL
     REPORTS




                            MANELLA, P. J.

We concur:




WILLHITE, J.




COLLINS, J.




                      3